Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may beused. Please visit http://www.uspto.gov/forms/. The filing date of the application willdetermine what form should be used. A web-based eTerminal Disclaimer may be filledout completely online using web-screens. An eTerminal Disclaimer that meets allrequirements is auto-processed and approved immediately upon submission. For moreinformation about eTerminal Disclaimers, refer to following link:http ://www. uspto.gov/patents/process/file/efs/g uidance/eTD-info-I.jsp. 


	Claims 1-3 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-52 of US Patent No. 10721027.  Although the conflicting claims are not identical, but they are not patentably distinct from each other, profoundly, they are directed to extensively the same invention, please perceive all of the claimed limitations of 

Instant Claims of present Application 
Related Claims of US Patent No.  US 10721027
1. A method for wireless communication, the method comprising: receiving a multicast packet, the multicast packet including: control header information including at least a portion of a transmitter identifier associated with the multicast packet; and a payload; and transmitting a negative acknowledgement (NACK) based at least in part on: a decoding of the control header information of the received multicast packet; and a determination that a decoding procedure associated with the payload of the received multicast packet was unsuccessful.
1.  A method for wireless communication at a first device, comprising: receiving a multicast packet from a second device; decoding control header information in the received multicast packet, the control header information comprising at least a portion of a transmitter identifier associated with the multicast packet; determining that a decoding procedure associated with a payload of the received multicast packet is unsuccessful; and transmitting a negative acknowledgement (NACK) based at least in part on decoding the control header information and determining that the decoding procedure associated with the payload is unsuccessful.



Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Virdis, Antonio, Giovanni Nardini, and Giovanni Stea. "Modeling unicast device-to-device communications with SimuLTE." 2016 1st International Workshop on Link-and System Level Simulations (IWSLS). IEEE, 2016- provides In LTE-Advanced (LTE-A), device-to-device (D2D) transmissions allow two peering User Equipments to communicate directly without using the Evolved Node-B as relay. D2D is regarded as one of the enablers to bring LTE-A in the context of vehicular networks, smart cities, or M2M applications. Research on this topic is mostly carried out through link-level simulations. In this work, we describe instead the modeling of D2D into a system- level simulator, namely SimuLTE, which enables us to analyze the performance of applications and higher-layer protocols using D2D transmission. We first describe the modeling within the SimuLTE architecture, then we validate it and analyze the performance of D2D communications with frequency reuse.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641